Citation Nr: 1210303	
Decision Date: 03/20/12    Archive Date: 03/30/12

DOCKET NO.  09-23 864	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a low back disorder.

2.  Entitlement to service connection for a low back disorder.

3.  Entitlement to an evaluation in excess of 70 percent disabling for posttraumatic stress disorder and depressive disorder.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and Appellant's Spouse

ATTORNEY FOR THE BOARD

Robert J. Burriesci, Counsel


INTRODUCTION

The Veteran served on active duty from March 1968 to September 1969, including combat service in the Republic of Vietnam, and his decorations include the Combat Action Ribbon.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon.

In December 2011, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge.  A transcript of this hearing is associated with the claims folder.


FINDINGS OF FACT

1.  An April 1999 rating decision denied the appellant's claim of entitlement to service connection for a low back disorder.  The appellant was notified of his appellate rights in May 1999, but did not appeal the decision.

2.  Evidence associated with the claims file after the last final denial in April 1999 is neither cumulative nor redundant of the evidence of record at that time and, when considered with the previous evidence of record, raises a reasonable possibility of substantiating the claim.

3.  Affording the Veteran the benefit of the doubt, a current low back disorder is related to active service.

4.  In December 2011, prior to the promulgation of a decision in the appeal, the Board received notification from the appellant that a withdrawal of his appeal of the issue of entitlement to an evaluation in excess of 70 percent disabling for posttraumatic stress disorder and depressive disorder is requested.


CONCLUSIONS OF LAW

1.  The April 1999 RO rating decision is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2011).

2.  Evidence received since the April 1999 RO rating decision in connection with Veteran's request to reopen a claim of service connection for a low back disorder, is new and material and the claim is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2011).

3.  The Veteran's low back disorder was incurred in active service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2011).

4.  The criteria for withdrawal of the Substantive Appeal by the appellant of the issue of entitlement to an evaluation in excess of 70 percent disabling for posttraumatic stress disorder and depressive disorder have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  In this case, the Board is granting in full the benefit sought on appeal.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and will not be further discussed.  

II.  Application to Reopen

In an April 1999 RO decision the Veteran's claim of entitlement to service connection for a low back disorder was denied.  This rating decision indicates that the basis for the RO's denial was a lack of evidence of a back condition that occurred in service and has continued to the present time.  

The evidence before VA at the time of the prior final decision consisted of the Veteran's service treatment records, a June 1970 VA examination report, a March 1999 VA examination report, and VA treatment records dated December 1969 to March 1970. 

A finally adjudicated claim is an application which has been allowed or disallowed by the agency of original jurisdiction, the action having become final by the expiration of one year after the date of notice of an award or disallowance, or by denial on appellate review, whichever is the earlier.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.160(d), 20.302, 20.1103.  Thus, the April 1999 RO rating decision became final because the Veteran did not file a timely appeal. 

In addition, the Board notes that the United States Court of Appeals for the Federal Circuit (Federal Circuit) recently reiterated that 38 C.F.R. § 3.156(b) requires that VA evaluate submissions received during the relevant period to determine whether they contain new and material evidence relevant to a pending claim, even if the new submission may support a new claim.  Bond v. Shinseki, 659 F.3d 1362, 1367-68 (Fed. Cir. 2011).  Significantly, absent any indication in the record that this analysis occurred, the Federal Circuit explained that it was particularly reluctant to presume that the VA considered, but rejected, the possibility that a submission contained new and material evidence relating to an earlier claim.  Id. at 1368.  The Federal Circuit noted the Board's statutory obligation to provide a written statement of its findings and conclusions, and the reasons or bases for those findings and conclusions, on all material issues of fact and law presented on the record.  Id.

In the current case, nothing was received and associated with the claims file during the year subsequent to notice of the April 1999 RO denial.  As such, no new and material evidence relevant to the claim of entitlement to service connection for a low back disorder was received during the relevant period and the April 1999 RO rating decision became final.

The claim of entitlement to service connection for a low back disorder may be reopened if new and material evidence is submitted.  Manio v. Derwinski, 1 Vet. App. 140 (1991).  The Veteran filed this application to reopen his claim of entitlement to service connection for a low back disorder in August 2006.  Under the law in effect at the time he filed his claim, new evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with the previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  Furthermore, in determining whether this low threshold is met, VA should not limit its consideration to whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the Secretary's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118.  In determining whether evidence is new and material, the credibility of the new evidence is presumed.  Justus v. Principi, 3 Vet. App. 510 (1992). 

As noted above, the Veteran filed his current claim of entitlement to service connection for a low back disorder in August 2006.  The RO denied his claim on the basis that there was no evidence that the Veteran's back disorder was identified, treated, or diagnosed during military service, there was no evidence that it was identified, treated, or diagnosed within a year of separation from service, and there was no evidence associating the back disorder with the Veteran's service-connected postoperative pilonidal cyst.

Following the RO's prior final denial in April 1999, additional evidence was associated with the claims file, including the testimony of the Veteran at a hearing before the undersigned Veterans Law Judge, lay statements submitted by the Veteran's spouse, family and friends, VA treatment records, and a statement from the Veteran's chiropractor.  The Veteran's testimony and the lay statements competently and credibly reveal that the Veteran has had a back problem since separation from service.  In addition, the Veteran competently and credibly reported that he injured his back when he fell while on combat patrol in the Republic of Vietnam while carrying significant weight.

The Board finds that this evidence is both new and material.  The evidence is new as it was not of record at the time of the prior denial.  The evidence is also material in that it indicates that the Veteran injured his back in service and that the Veteran has had a back problem since separation from service.  In light of the above, the Board finds that the evidence received in conjunction with the Veteran's request to reopen his previously disallowed claim is both new and material and, therefore, the request to reopen the previously denied claim of entitlement to service connection for a low back disorder is granted.  38 C.F.R. § 3.156(a).

III.  Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection generally requires credible and competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Hickson v. West, 12 Vet .App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995).

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson,  492 F.3d 1372, 1376-77. 

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the Federal Circuit, citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a) (West 2002).  Moreover, the United States Court of Appeals for Veterans Claims (Court) has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  

As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996). 

In the case of a Veteran who engaged in combat with the enemy in active service with a military, naval, or air organization of the United States during a period of war, the Secretary of VA shall accept as sufficient proof of service connection of any disease or injury alleged to have been incurred in or aggravated by such service satisfactory lay or other evidence of service incurrence or aggravation of such injury or disease, if consistent with the circumstances, conditions, or hardships of such service, notwithstanding the fact that there is no official record of such incurrence or aggravation in such service.  38 U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. § 3.304(d) (2011). 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990). 

The Veteran seeks entitlement to service connection for a low back disorder.  Service treatment records do not reveal any complaint, diagnosis, or treatment for any low back disorder.

In November 2004 the Veteran reported that he had pain in the back since the summer when he strained his back while lifting a heavy rock.  The impression was osteoarthritis and back pain.  

In December 2005 the Veteran complained of a backache.  In other treatment notes dated in the same month, the Veteran was noted to have a long history of minor chronic back pain and that the Veteran was diagnosed with discitis.

In December 2005 the Veteran underwent a magnetic resonance imaging (MRI) scan on the spine.  The MRI scan revealed L5-S1 right small disk protrusion with right facet joint synovial cyst resulting in lateral recess narrowing and probable right S1 nerve root distortion, bilateral facet arthropathy worse at L4-5 and L5-S1, incidental sacral tarlov cysts of no clinical consequence, and multilevel facet arthropathy.

The Veteran was afforded a VA Compensation and Pension (C&P) scars examination in October 2006.  The Veteran reported that his back pain began after a fall with a machine gun while in service.  He was noted to have had physical therapy for his back in February 2006 and to have intermittent flare-ups of low back pain.  The Veteran was reported to have undergone a MRI scan of the low back.  The MRI was noted to not reveal any scar tissue but to show a small paracentral disc protrusion at L5-S1, which cannot be related to the pilonidal cyst as well as a small right facet joint synovial cysts, which was noted to be an entirely different process from the pilonidal cyst.  The Veteran was noted to have multilevel mild to moderate facet degeneration, which could be the cause of his back pain.  The examiner stated that recurrent back strain was the probable cause.  The examiner could not think of a mechanism whereby the Veteran's well healed scar from pilonidal cyst removal would be a cause of his spine pain and that the Veteran has facet degeneration and intermittent low back strain.

After physical examination the Veteran was diagnosed with a well healed scar from removal of a pilonidal cyst.  The examiner could not attribute the Veteran's low back pain to the residuals of the pilonidal cyst removal surgery that the Veteran had in 1969.

The Veteran reported severe back pain and that he could not work in November 2006.  In December 2006 the Veteran reported low back pain that was a long standing problem.  In January 2010 the Veteran was noted to have osteoarthritis and chronic back pain.

The Veteran's treatment notes reveal that the Veteran was prescribed a muscle relaxant.

In a statement dated in December 2011, Dr. P.O., a private chiropractor, indicated he had treated the Veteran for injuries to his low back and midback as needed since 1990.  He stated that the Veteran reported that the "injury to his back first occurred as a result of carrying a pack and machine gun and falling over backwards down a hill, while in the service in Vietnam."  The Veteran was noted to report suffering recurring back pain ever since service.  The chiropractor indicated that he felt the condition was chronic and reached a point of being medically stationary with no expectation of any further improvement.  He further reported that "[a]s a result of the severity of his injuries and the exacerbation of injuries from time to time he will need to have continued care."

At a hearing before the undersigned Veterans Law Judge in December 2011, the Veteran reported that he injured his back when he fell down a hill while carrying a 23.9 pound machine gun while on combat patrol in the Republic of Vietnam.  He stated that after the fall other members of the platoon helped him up and divided his pack amongst themselves leaving him with only the machine gun to carry.  The Veteran reported that he was not seen by a corpsman until two weeks later.  The Veteran stated that if he lifted anything he could feel it in his lower back and so he does not do that anymore.  He stated that he lived with this ever since service.

At the hearing the Veteran's spouse reported that they had been together since September 1969, the same month in which the Veteran returned from service and that the Veteran had back problems since separation from service.  The Veteran's spouse also indicated that she was aware of the Veteran's in service injury.  

The Board finds that entitlement to service connection for a low back disorder is warranted.  The Board notes that service treatment records do not reveal any complaint, diagnosis, or treatment for any back disorder.  The Veteran's post service treatment records reveal that he was diagnosed with a low back disorder.  The Veteran's diagnosis has been confirmed with a MRI scan of the back as noted above.  The Board notes that the Veteran's service records indicate that he was awarded the Combat Action Ribbon, which denotes combat experience.  Therefore, the Veteran is entitled to the consideration of 38 U.S.C.A. § 1154(b).  The Veteran has credibly reported that he injured his back when he fell while on combat patrol in the Republic of Vietnam.  The Board notes that this injury is consistent with the circumstances, conditions, and hardships of the Veterans service.  In addition, the Board notes that the Veteran is competent to report that he has had back pain ever since service.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994).  The Veteran's reports of back pain since service are also corroborated by the statements of his spouse, who has been with the Veteran since very shortly after his separation from service, that indicate that he has had back problems since separation from service.  A private chiropractor in a statement dated in December 2010, reported that he had treated the Veteran on an as needed basis since the 1990's for his back pain and that the Veteran had indicated that he first injured his back in service when he fell.  As the Veteran has been diagnosed with a low back disorder, the Veteran's reported back injury in service is consistent with the circumstances, conditions, and hardships of his service, and as he has competently and credibly reported a continuity of symptomology since separation from service, entitlement to service connection for a low back disorder is granted.

IV.  Withdrawal

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A Substantive Appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202.  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  The appellant, in a statement received in December 2011, has withdrawn the appeal of the issue of entitlement to an evaluation in excess of 70 percent disabling for posttraumatic stress disorder and depressive disorder and, hence, there remain no allegations of errors of fact or law for appellate consideration in regard to that issue.  Accordingly, the Board does not have jurisdiction to review the appeal of the issue of entitlement to an evaluation in excess of 70 percent disabling for posttraumatic stress disorder and depressive disorder and it is dismissed.


ORDER

As new and material evidence has been received to reopen the claim of entitlement to service connection for a low back disorder, the application to reopen is granted.

Service connection for a low back disorder is granted.

The appeal of the issue of entitlement to an evaluation in excess of 70 percent disabling for posttraumatic stress disorder and depressive disorder is dismissed.



____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


